Title: From Alexander Hamilton to George Washington, [before 29 January 1778]
From: Hamilton, Alexander
To: Washington, George


[Valley Forge, before January 29, 1778]
There are still existing in the army so many abuses absolutely contrary to the military constitution, that, without a speedy stop is put to them, it will be impossible even to establish any order or discipline among the troops.
I would, therefore, propose the following Regulations; submitting to His Excellency the Commander-in-Chief, to distinguish such as may be published under his own authority in General Orders, and such as will. require the sanction and authority of the committee of Congress now in camp.

1stly.—Every officer or soldier who acts contrary to the Regulations for the order and discipline of the army, established by Congress, shall be tried and punished for disobedience of orders.
2ndly.—Every officer who absents himself from his regiment without leave, shall be tried and punished. If he remain absent three weeks, he shall be ordered to join by a notification in General Orders, and in the public newspapers. And in case of his absence three weeks afterward, such notification shall be repeated. And should he not return in three weeks from the last notification, he shall, by the sentence of a court martial, be cashiered and rendered incapable of ever holding a commission in the armies of the United States.
3rdly.—Every officer on furlough, who remains absent ten days longer than the time allowed him, shall be tried by a court martial. And in case of his being, by sickness or any other cause, detained from his regiment six days above the time allowed in his furlough, he shall inform the comanding officer of his regiment of the reasons that prevent his returning. In default of such information, he shall be notified, tried, and punished, agreeably to the second article.
4thly.—It being permitted, for the care and convenience of the Generals, and other officers of the army, to take servants from the regiments, many abuses have resulted therefrom. To remedy which, the following Regulations are to take place for the future:
Each Major-General is permitted to take from the division which he commands, four men. Each Brigadier-General, three men. Each Colonel, or Lieutenant-Colonel-Commandant, two men. Each Lieutenant-Colonel, or Major, one man, and a second man, who is to be exempted from ordinary duty, but to turn out in time of action. Each Captain, two men, to be exempted from ordinary duty only. Each Subaltern, one man, who is to mount guard with the officer he serves. Those Generals, and other officers, who are not attached to any particular division or brigade, to take their servants from the line.
No officer in a civil department, shall be permitted to take a soldier from any regiment to serve him: nor is any Colonel, or commanding officer, to suffer a soldier of their regiment to be detained by any such officer.
Those who may be permitted to have servants from the line, are to apply to the Quarter-Master-General, who will take them from the regiments, and distribute them to whom he thinks proper.
5thly.—Great quantities of arms and ammunition have been destroyed, by being in the possession of men who do not use them in time of action. To prevent this, for the future, no arms, accoutrements, or ammunition, is to be delivered to those under the following description, viz: General and staff officers, waiters, waggoners, camp colour men, and all those who do not bear arms in time of action. Such of those as have arms, are immediately to deliver them to their Captains, who will deliver them to the Conductor, that they may be returned to the Field Commissary.
6thly.—Abolition of standing guards, though of great consequence to the order and discipline of the army, has not yet taken place. The soldiers on these guards, being separated from their regiments, are often employed as servants. They become ignorant of the service, and lose and destroy their arms and clothing. Therefore, for the future, no standing guard shall be permitted to any General, or other officer, on any pretence whatever.
Those guards which cannot be relieved every twenty-four hours, must be relieved at least every three days; for which the Inspectors and Majors of Brigade are to be answerable. All guards or pickets, for more than three days, shall be called detachments.
7thly.—The multiplicity of small guards, for the stores and baggage of the army, being unnecessary, and diminishing the strength of the regiments; it will be necessary to repeat the order given at Smith’s Clove, the 25th of June last, relative to this object. It should therefore be ordered, that
The order given at Smith’s Clove the 25th of June last, relative to the guard usually furnished for the Quarter-Master’s, and other stores, is to be carried into execution with the greatest rigour, and is to be regarded as a standing order.
8thly.—It being very improper and hurtful to the service, that guards should be sent too far from the corps to which they belong; it is ordered,
That the general officers shall have their guard from the divisions and brigades to which they belong: and those who have no division or brigade, shall be furnished with a guard from the line, by detail from the Adjutant-General.

No General shall take his guard above ten miles from camp, without the express leave of the Commander-in Chief.
9thly.—Nothing being more disgraceful to the service, nor dangerous for the army, than for the advanced posts to be surprised by the enemy; it is necessary that every possible precaution should be taken, to prevent an accident so dishonourable to the officer who commands at such a post. And as the instruction given in the chapter on the service of the guard, in the Regulations, is not full and explicit, it is thought necessary to add the following article:
As soon as an officer, commanding a detachment, arrives at the post he is to occupy, he must endeavour to procure some inhabitant on whom he can depend, to show him all the roads, footpaths, and other avenues leading to the post. These he must himself reconnoitre, and then determine the number of guards necessary for his security, as well in front, as on the flanks and in the rear of the post. He must then divide his detachment into three parts, one of which must be always on guard; another, act as reserve picket; and the third, be off duty.
The part destined for guard, must be divided into as many guards as the officer may think necessary: always observing, that the guards are so proportioned as that one-third of each guard may always be on sentry at the same time.
These guards should be posted at three or four hundred paces from the main post, and the sentinels form a chain round it. They must be within sight of each other during the day, and within call during the night.
The commanding officer having himself posted these guards and sentinels, and well instructed the officers and sergeants in their duty, will fix the place where he means to defend himself in case of an attack; as a house, a height, or behind some bridge or fence, which he will strengthen as much as possible, by an abatis ditch, or anything his genius may direct him for that purpose.
The reserve pickets are on no account to stir from the main post, or take off their accoutrements; but must be ready to parade under arms at any moment of the day or night; though, during the day, they may be permitted to lay down and sleep. Every man must have his haversack under his head; and if the post is dangerous, his arms in his hand.

The Reserve will furnish a guard of a sergeant and from six to twelve men, to furnish from two to four sentinels round the house, or wherever they are posted, to give notice of all that approach, or of any alarm. One of these sentries must always be before the arms.
That part of the detachment off duty, may undress and repose themselves. They must cook for the guard and picket, and fetch the wood and water necessary for the post; but they must not do this before the roll-call in the morning, when the commanding officer receives the reports of all the guard. If the post is near the enemy, this part of the detachment must not undress during the night.
As the guard form a chain of sentinels round the post, no soldier must pass the chain without a non-commissioned officer; nor any stranger be permitted to enter, without being conducted to, and examined by, the commanding officer.
After roll-call in the evening, no soldier must be permitted to go more than forty paces from the place of arms. The officers, it is expected, always remain with their men.
As soon as a sentry perceives the enemy, he must fire his piece to alarm the other guards and the main body. The guards immediately parade, and follow the rules prescribed in the Regulations. The picket parades immediately, and the other part joins it as fast as it can get ready. The commanding officer will immediately detach one-third of the picket, with orders to march toward the guard attacked, and lay in ambuscade behind some house, barn, or in a wood on the road leading from them to the main post. And when the guard attacked, retreat, and are followed by the enemy, they must fall in the rear of the enemy, and keep up a scattered fire. This manœuvre, especially in the night, will not fail to disconcert the enemy, and cause a failure of their enterprise.
The guard are, in every respect, to observe the rules laid down in the Regulations.
The part on guard is to be relieved by the part off duty; and the guard take the reserve picket.
No part of the service is more important, nor more neglected, than this of the guard; notwithstanding the duties are so particularly described in the Regulations.
It is very seldom a guard turn out for a General officer of the day; and even when they turn out, they are seldom or ever drawn up in the order prescribed. Therefore, for the future, the Generals, and Field officers of the day, are ordered to pay the greatest attention, that the service of the guard is performed strictly conformable to the Regulations. For which purpose, they must visit the guards of sentinels at different hours, and arrest or confine any officer, or non-commissioned officer, whose guard is not already paraded in order at his arrival. A guard which is surprised by an officer of the day, may, with the same facility be surprised by the enemy. If the sentinel before the guard-house, is not sufficient, others must be added, who can see around the environs of the post, and give notice of all that approach.
For the more effectual preservation of the arms, accoutrements, and ammunition, each regiment shall be charged with the arms, &c., now in their possession, agreeably to the returns made at the last inspection. And for the future, none of those articles shall be drawn from the Field Commissary, but by returns signed by the Inspector of the Division, or, in his absence, by the Major of Brigade, doing his duty. And the Inspector and Major of Brigade, are to pay the strictest attention, that the Regulations, with respect to this object, are strictly carried into execution; examining and comparing the Regimental Returns with those of the Conductors.
In the Returns of the army, a great number of men are reckoned, who have been sick, or otherwise absent, a long time, without any account of them having been sent to their regiments.
Orders must be given to the officers superintending the hospitals, to send their Returns regularly every month; and the Majors of Brigade must take an extract of those of their Brigades returned in the several hospitals, to compare with the Returns of the inspection.
For those men who are sick in the country at private houses, certificates must be produced every two months, signed by a justice of the peace: and without such certificates, the men must no longer be returned; though the regiment may keep an account of them, that they be reclaimed if ever found.
The army, even at this day, is much reduced, by a considerable number of men being permitted to retire on furlough and extra service. I would therefore recommend the following Regulations:
That from the first of May till the campaign closes, no officer have leave of absence for more than eight days, unless by permission from the Commander-in Chief, or officer commanding at a separate post: and that no non-commissioned officer, nor soldier, be furloughed, during the aforesaid period, unless by his Major-General, or officer commanding at a separate post; and that, for only six days, and on the most special account. That during the army’s continuance in winter quarters, not more than six men of a hundred, be absent on furlough at the same time; these to have leave of absence from the officers commanding the regiments to which they belong.
That every officer, non-commissioned officer, and soldier, now on furlough, or on the recruiting service, be ordered to join their respective corps, by the first of June; the commanding officers of regiments to be answerable that they be notified of this order.
Notwithstanding the General Order lately issued, respecting men on extra service, many are still improperly absent. It is therefore ordered, that they join by the first of June; the commanding officers of the regiments to which they respectively belong, to be answerable that they be notified of this order. That for the future, none be suffered to go on such employ, except by order of the Commander-in-Chief, officers commanding at a separate post, or the Quarter-Master-General.
The Marechaussie Corps, though raised at a great expense, has been found not to answer the purpose for which it was raised: and as, by its composition, it is not fit to be employed on the lines; in order that they may not be useless to the army, I would propose the following.
Arrangement for the Marechaussie.
That the name they at present bear, be changed into that of General-Staff-Dragoons; and that they be employed in the following manner:
To furnish a guard for the Commander-in-Chief, of such a number as he shall please to order.
To furnish Orderly dragoons to Major-Generals and Brigadeers; when their divisions and brigades are separated from the army, or when the Commander-in-Chief shall think them necessary. To furnish, also, Orderly dragoons to the Quarter-Master-General, and Inspector-General of the Army, and commanding officers of separate departments.
The Inspector who has the department of the Cavalry, to have the direction of this corps; to furnish the guards and Orderly dragoons, agreeably to the orders he may receive from the Commander-in-Chief, without whose orders no dragoons shall be detached from the troop.
To prevent the abuses which have arisen, with respect to Orderly dragoons, the following Order should be rigorously observed:
No Orderly dragoons to be employed on any but military duty, nor sent express more than twenty miles; their duty being only to carry the orders of the General in writing, whenever they may be ordered: nor are they to follow the Aids, or any other officer, but the General to whom they are Orderly; who will himself consult the preservation of the horses as much as possible, by employing them only in cases of necessity.
No person whatever is to ride the dragoon horses but the dragoons themselves: and any dragoon is to inform the Inspector, of any breach of this order; and the Inspector will immediately inform the Inspector-General thereof; that the person who made use of the horse, may be punished. And in case any dragoon neglects to inform the Inspector as aforesaid, he shall receive one hundred lashes for such neglect.
